PER CURIAM.
Hillsborough County School Board and Alexsis Risk Management appeal a workers’ compensation order wherein the judge of compensation claims denied their claim for reimbursement from the Special Disability Trust Fund (the Fund) for supplemental permanent total disability benefits paid pursuant to section 440.15(1)(e), Florida Statutes (Supp.1984). This court has determined this precise issue contrary to determination contained in the appealed order. Special Disability Trust Fund v. Stephens, et al., 595 So.2d 206 (Fla. 1st DCA 1992). As we did in Stephens, we certify the following question as one of great public importance:
Is the Special Disability Trust Fund, pursuant to section 440.49(2)(c), Florida Statutes, required to reimburse employers for supplemental permanent total disability benefits paid pursuant to section 440.-15(l)(e)l, Florida Statutes?
The appealed order is reversed.
ERVIN, BOOTH and ZEHMER, JJ., concur.